Per Curiam.
The defendant entered a plea in abatement before this Court upon the ground the indictment fails to charge a criminal offense. The statute under which the indictment was drawn provides: “It shall be unlawful for any person knowing or having reasonable cause to believe, that any other person has escaped from any prison, jail, reformatory, or from the criminal insane department of any State hospital, or from the custody of any police officer who had such person in charge, or that such person is a convict or prisoner whose parole has been revoked, to conceal, hide, harbor, feed, clothe, or offer aid and comfort in any manner to any such person.” The defect in the indictment is the failure to charge the defendant with “knowing or having reasonable cause to believe that Tommy McBride was an escapee” from one of the institutions mentioned in the statute. The Attorney General concedes (and we agree) the indictment is fatally defective. The defect appears on the face of the record. The motion in arrest of judgment is allowed. The Solicitor, if so advised, may send another bill.
Judgment arrested.